DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2019 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on September 24, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks pages 6-10, filed April 7 2022, with respect to the rejections of Claims 1-4, 7, 10-12, 14-17, 19, and 20 under 35 U.S.C. §102(a)(1) as being anticipated by Jimmy Gin-Men Yip (British Patent Application Publication GB2580997A) hereinafter “Gin-Men Yip”;
Claims 5 and 6 under 35 U.S.C. §103 as being unpatentable over Gin-Men Yip;
Claims 8 and 9 under 35 U.S.C. §103 as being unpatentable over Gin-Men Yip in view of Takahashi et al. (T. Takahashi, Y. Konishi and I. Chiba, "A Novel Amplitude-Only Measurement Method to Determine Element Fields in Phased Arrays," in IEEE Transactions on Antennas and Propagation, vol. 60, no. 7, pp. 3222-3230, July 2012, doi: 10.1109/TAP.2012.2196961), hereinafter “Takahashi”;
Claims 13 and 18 under 35 U.S.C. §103 as being unpatentable over Gin-Men Yip in view of Agon (U.S. Patent 11056784B1), hereinafter “Agon”, have been fully considered and are persuasive in view of the Amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schuman (U.S. Patent  9791552B1) hereinafter “Schuman”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 10-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jimmy Gin-Men Yip in view of Schuman.
Regarding claim 1, Gin-Men Yip teaches a method comprising: 
positioning a radar reflector at a predetermined angle and distance from a device to be tested, said device to be tested comprising at least one of a transmit phased array antenna and a receive phased array antenna (Gin-Men Yip page 2 lines 1-5: “an antenna array including at least one transmitter for transmitting radio waves; and 
at least one receiver for receiving reflected radio waves;
a control circuit electrically connected to the antenna array;
a calibration target comprising at least one frequency selective reflector located at a known position relative to the antenna array”); 
activating at least two antenna elements of said at least one of a transmit phased array antenna and a receive phased array antenna to carry out one of transmitting and receiving (Gin-Men Yip page 2 lines 6-8: “wherein the at least one transmitter transmits radio frequency signals and the frequency selective reflector of the calibration target reflects certain predetermined frequencies that are received by the at least one receiver”); and 
determine an optimum phase control setting for said predetermined angle (Gin-Men Yip page 2 lines 8-9: “wherein the control circuit is arranged to calibrate phase error of antennas within the array” page 3 lines 5-9: “During the electronic calibration, the control circuit may receive calibration signals through the antenna connections. The calibration signals may be received signals from the receiver antennas and provide data regarding at least one of: phase, amplitude, frequency, and angle of arrival. Therefore, the adjustable phase shifters can be adjusted (calibrated) to obtain, for example, accurate or desired phase shift for any antenna”).
Gin-Men Yip does not teach cycling through a plurality of phase control settings to determine an optimum phase control setting, 
wherein said cycling comprises setting each of said phase control settings sequentially and wherein at least one of said phase control settings in said cycle is a non-optimal phase control setting.
Schuman teaches cycling through a plurality of phase control settings to determine an optimum phase control setting (Schuman column 4 lines 17-26: “For calibration, well known methods have been developed for measuring the signal received from each array element and for each phase shifter state of an array antenna while the associated system (radar or communications, etc.) is in an operational environment by cycling through the phase shifter states, collecting data with a receiving and transmitting probe, and with this data estimating the complex amplitudes and phases corresponding to all elements and phase shifter states (or the one operational state, for a fixed beam antenna)”), 
wherein said cycling comprises setting each of said phase control settings sequentially (Schuman column 4 line 22: “cycling through the phase shifter states”) and wherein at least one of said phase control settings in said cycle is a non-optimal phase control setting (“cycling through the phase shifter states, collecting data with a receiving and transmitting probe, and with this data estimating the complex amplitudes and phases corresponding to all elements and phase shifter states”- this sequence of cycling through the multiple states of the phase shifters inherently contains passing through “at least one of said phase control settings in said cycle” that is “a non-optimal phase control setting”, as one skilled in the art would appreciate that for each observation angle only one optimal phase shifter setting is possible- Examiner’s note).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Gin-Men Yip cycling through a plurality of phase control settings to determine an optimum phase control setting, 
wherein said cycling comprises setting each of said phase control settings sequentially and wherein at least one of said phase control settings in said cycle is a non-optimal phase control setting as taught by Schuman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in method of Gin-Men Yip, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include cycling through a plurality of phase control settings to determine an optimum phase control setting, 
wherein said cycling comprises setting each of said phase control settings sequentially and wherein at least one of said phase control settings in said cycle is a non-optimal phase control setting as taught by Schuman with the predictable result of improving long-term accuracy of the radar as needed in Gin-Men Yip (page 6 line 12).

Regarding claim 2, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 1, Gin-Men Yip further teaches repeating said activating and cycling steps for at least two additional antenna elements of said at least one of a transmit phased array antenna and a receive phased array antenna (Gin-Men Yip page 7 lines 28-32: “The at least one transmitter may produce a radio frequency signal which is reflected by the calibration target and the reflected signal is received by the at least one receiver. The control circuit associated with the at least one receiver antenna may examine the detected signal and determine the correct setting for each phase shifter so that the relative phase shift between all the phase shifters is set at the required value”; page 5 lines 12-15: “The control circuit may include a processor to determine the actual phase shift within the detected signal and then adjust the adjustable phase shifter associated with each antenna element until the correct phase shift is obtained. Using this approach, every phase shifter within the antenna array can be calibrated to the correct setting”).

Regarding claim 3, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 2, Gin-Men Yip further teaches repeating said positioning, activating and cycling steps for at least one additional predetermined angle and distance from said device to be tested (Gin-Men Yip page line 5: “According to other embodiments the location of the calibration target may be altered”; page 13 lines 1-2: “According to one embodiment a plurality of frequency selective reflectors 18a, 18b are provided”).

Regarding claim 4, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 1, Gin-Men Yip further teaches repeating said positioning, activating and cycling steps for at least one additional predetermined angle and distance from said device to be tested. (Gin-Men Yip page line 5: “According to other embodiments the location of the calibration target may be altered”; page 13 lines 1-2: “According to one embodiment a plurality of frequency selective reflectors 18a, 18b are provided”).

Regarding claim 7, Gin-Men Yip  and Schuman teach claimed invention as shown above for the claim 1. 
Gin-Men Yip does not teach  each phase control setting comprises a phase and an amplitude for each of said at least two antenna elements and wherein said cycling comprises setting the phase control setting based on said phase and said amplitude.
Schuman teaches each phase control setting comprises a phase and an amplitude for each of said at least two antenna elements and wherein said cycling comprises setting the phase control setting based on said phase and said amplitude (Schuman column 4 lines 17-26: “For calibration, well known methods have been developed for measuring the signal received from each array element and for each phase shifter state of an array antenna while the associated system (radar or communications, etc.) is in an operational environment by cycling through the phase shifter states, collecting data with a receiving and transmitting probe, and with this data estimating the complex amplitudes and phases corresponding to all elements and phase shifter states ( or the one operational state, for a fixed beam antenna)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include in the method taught in combination by Gin-Men Yip  and Schuman each phase control setting comprising a phase and an amplitude for each of said at least two antenna elements and wherein said cycling comprises setting the phase control setting based on said phase and said amplitude as taught by Schuman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method taught in combination by Gin-Men Yip  and Schuman, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include each phase control setting comprising a phase and an amplitude for each of said at least two antenna elements and wherein said cycling comprises setting the phase control setting based on said phase and said amplitude as taught by Schuman with the predictable result of “adjustable phase shifters can be adjusted (calibrated) to obtain, for example, accurate or desired phase shift for any antenna” as needed in Gin-Men Yip (page 3 lines 8-9).

Regarding claim 10, Gin-Men Yip and Schuman teaches claimed invention as shown above for the claim 1, Gin-Men Yip further teaches said radar reflector comprises a first radar reflector and said predetermined angle and distance comprise a first predetermined angle and distance, further comprising: 
positioning a second radar reflector at a second predetermined angle and distance from said device to be tested, said second predetermined angle and distance being different than said first predetermined angle and distance (Gin-Men Yip page 6 lines 29-30: “The calibration target may comprise two or more frequency selective reflectors at a known relative spacing”); 
activating at least two antenna elements of said at least one of a transmit phased array antenna and a receive phased array antenna to carry out at one of transmitting and receiving (Gin-Men Yip page 2 lines 6-8: “wherein the at least one transmitter transmits radio frequency signals and the frequency selective reflector of the calibration target reflects certain predetermined frequencies that are received by the at least one receiver”); and 
cycling through a plurality of phase control settings to determine an optimum phase control setting for said predetermined angle (Gin-Men Yip page 2 lines 8-9: “wherein the control circuit is arranged to calibrate phase error of antennas within the array” page 3 lines 5-9: “During the electronic calibration, the control circuit may receive calibration signals through the antenna connections. The calibration signals may be received signals from the receiver antennas and provide data regarding at least one of: phase, amplitude, frequency, and angle of arrival. Therefore, the adjustable phase shifters can be adjusted (calibrated) to obtain, for example, accurate or desired phase shift for any antenna”).

Regarding claim 11, Gin-Men Yip teaches a system comprising: a device to be tested, said device to be tested comprising at least one of a transmit phased array antenna and a receive phased array antenna (Gin-Men Yip abstract: “A calibration apparatus 10 and method for automotive radar. The apparatus comprising, an antenna array 29 including at least one transmitter 30, at least one receiver 40a, 40b”); 
a radar reflector positionable at a predetermined angle and distance from said device to be tested (Gin-Men Yip abstract: “The apparatus including at least one calibration target 18a, 18b, comprising at least one frequency selective reflector located at a known position relative to the antenna array”);
a signal and processing block coupled to said at least one of a transmit phased array antenna and a receive phased array antenna and configured to activate at least two antenna elements of said at least one of a transmit phased array antenna and a receive phased array antenna to carry out one of transmitting and receiving (Gin-Men Yip abstract: “The apparatus comprising, an antenna array 29 including at least one transmitter 30, at least one receiver 40a, 40b and a control circuit connected to the antenna array”; page 2 lines 6-8: “wherein the at least one transmitter transmits radio frequency signals and the frequency selective reflector of the calibration target reflects certain predetermined frequencies that are received by the at least one receiver”); and 
a phase and amplitude control block configured to determine an optimum phase control setting for said predetermined angle (Gin-Men Yip page 7 lines 28-32: “The at least one transmitter may produce a radio frequency signal which is reflected by the calibration target and the reflected signal is received by the at least one receiver. The control circuit associated with the at least one receiver antenna may examine the detected signal and determine the correct setting for each phase shifter so that the relative phase shift between all the phase shifters is set at the required value”; page 5 lines 12-15: “The control circuit may include a processor to determine the actual phase shift within the detected signal and then adjust the adjustable phase shifter associated with each antenna element until the correct phase shift is obtained. Using this approach, every phase shifter within the antenna array can be calibrated to the correct setting”).
Gin-Men Yip does not teach  cycle through a plurality of phase control settings, wherein said cycle operation comprises setting each of said phase control settings sequentially and wherein at least one of said phase control settings in said cycle is a non- optimal phase control setting.
Schuman teaches cycle through a plurality of phase control settings (Schuman column 4 lines 17-26: “For calibration, well known methods have been developed for measuring the signal received from each array element and for each phase shifter state of an array antenna while the associated system (radar or communications, etc.) is in an operational environment by cycling through the phase shifter states, collecting data with a receiving and transmitting probe, and with this data estimating the complex amplitudes and phases corresponding to all elements and phase shifter states (or the one operational state, for a fixed beam antenna)”), wherein said cycle operation comprises setting each of said phase control settings sequentially (Schuman column 4 line 22: “cycling through the phase shifter states”) and wherein at least one of said phase control settings in said cycle is a non- optimal phase control setting (“cycling through the phase shifter states, collecting data with a receiving and transmitting probe, and with this data estimating the complex amplitudes and phases corresponding to all elements and phase shifter states”- this sequence of cycling through the multiple states of the phase shifters inherently contains passing through “at least one of said phase control settings in said cycle” that is “a non-optimal phase control setting”, as one skilled in the art would appreciate that for each observation angle only one optimal phase shifter setting is possible- Examiner’s note).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Gin-Men Yip cycling through a plurality of phase control settings, wherein said cycle operation comprises setting each of said phase control settings sequentially and wherein at least one of said phase control settings in said cycle is a non- optimal phase control setting as taught by Schuman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system of Gin-Men Yip, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include cycling through a plurality of phase control settings, wherein said cycle operation comprises setting each of said phase control settings sequentially and wherein at least one of said phase control settings in said cycle is a non- optimal phase control setting as taught by Schuman with the predictable result of improving long-term accuracy of the radar as needed in Gin-Men Yip (page 6 line 12).

Regarding claim 12, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 11, Gin-Men Yip further teaches said signal and processing block and said phase and amplitude control block are implemented in software (Gin-Men Yip claim 28: “the method including programming the control circuit such that calibration of the radar occurs automatically”).

Regarding claim 14, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 11, Gin-Men Yip further teaches said signal and processing block and said phase and amplitude control block are configured to repeat said activating and cycling for at least two additional antenna elements of said at least one of a transmit phased array antenna and a receive phased array antenna  (Gin-Men Yip page 7 lines 28-32: “The at least one transmitter may produce a radio frequency signal which is reflected by the calibration target and the reflected signal is received by the at least one receiver. The control circuit associated with the at least one receiver antenna may examine the detected signal and determine the correct setting for each phase shifter so that the relative phase shift between all the phase shifters is set at the required value”; page 5 lines 12-15: “The control circuit may include a processor to determine the actual phase shift within the detected signal and then adjust the adjustable phase shifter associated with each antenna element until the correct phase shift is obtained. Using this approach, every phase shifter within the antenna array can be calibrated to the correct setting”).

Regarding claim 15, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 14, Gin-Men Yip further teaches said signal and processing block and said phase and amplitude control block are configured to repeat said positioning, activating and cycling for at least one additional predetermined angle and distance from said device to be tested (Gin-Men Yip page line 5: “According to other embodiments the location of the calibration target may be altered”; page 13 lines 1-2: “According to one embodiment a plurality of frequency selective reflectors 18a, 18b are provided”).

Regarding claim 16, Gin-Men Yip teaches a test apparatus for testing a device to be tested, the device to be tested comprising at least one of a transmit phased array antenna and a receive phased array antenna, the test apparatus comprising: a fixture configured to receive the device to be tested (Gin-Men Yip abstract: “A calibration apparatus 10 and method for automotive radar. The apparatus comprising, an antenna array 29 including at least one transmitter 30, at least one receiver 40a, 40b”; page 7 lines 8-9: “The calibration apparatus 10 comprises an outer housing 11”); 
a radar reflector positionable at a predetermined angle and distance from the fixture (Gin-Men Yip abstract: “The apparatus including at least one calibration target 18a, 18b, comprising at least one frequency selective reflector located at a known position relative to the antenna array”); 
a signal and processing block configured to be coupled to the at least one of a transmit phased array antenna and a receive phased array antenna and configured to activate at least two antenna elements of the at least one of a transmit phased array antenna and a receive phased array antenna to carry out one of transmitting and receiving (Gin-Men Yip abstract: “The apparatus comprising, an antenna array 29 including at least one transmitter 30, at least one receiver 40a, 40b and a control circuit connected to the antenna array”; page 2 lines 6-8: “wherein the at least one transmitter transmits radio frequency signals and the frequency selective reflector of the calibration target reflects certain predetermined frequencies that are received by the at least one receiver”); and 
a phase and amplitude control block configured to determine an optimum phase control setting for said predetermined angle (Gin-Men Yip page 7 lines 28-32: “The at least one transmitter may produce a radio frequency signal which is reflected by the calibration target and the reflected signal is received by the at least one receiver. The control circuit associated with the at least one receiver antenna may examine the detected signal and determine the correct setting for each phase shifter so that the relative phase shift between all the phase shifters is set at the required value”; page 5 lines 12-15: “The control circuit may include a processor to determine the actual phase shift within the detected signal and then adjust the adjustable phase shifter associated with each antenna element until the correct phase shift is obtained. Using this approach, every phase shifter within the antenna array can be calibrated to the correct setting”).
Gin-Men Yip does not teach cycle through a plurality of phase control settings, wherein said cycle operation comprises setting each of said phase control settings sequentially and wherein at least one of said phase control settings in said cycle is a non- optimal phase control setting.
Schuman teaches cycle through a plurality of phase control settings (Schuman column 4 lines 17-26: “For calibration, well known methods have been developed for measuring the signal received from each array element and for each phase shifter state of an array antenna while the associated system (radar or communications, etc.) is in an operational environment by cycling through the phase shifter states, collecting data with a receiving and transmitting probe, and with this data estimating the complex amplitudes and phases corresponding to all elements and phase shifter states (or the one operational state, for a fixed beam antenna)”), wherein said cycle operation comprises setting each of said phase control settings sequentially (Schuman column 4 line 22: “cycling through the phase shifter states”) and wherein at least one of said phase control settings in said cycle is a non- optimal phase control setting (“cycling through the phase shifter states, collecting data with a receiving and transmitting probe, and with this data estimating the complex amplitudes and phases corresponding to all elements and phase shifter states”- this sequence of cycling through the multiple states of the phase shifters inherently contains passing through “at least one of said phase control settings in said cycle” that is “a non-optimal phase control setting”, as one skilled in the art would appreciate that for each observation angle only one optimal phase shifter setting is possible- Examiner’s note).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the test apparatus for testing a device of Gin-Men Yip cycling through a plurality of phase control settings, wherein said cycle operation comprises setting each of said phase control settings sequentially and wherein at least one of said phase control settings in said cycle is a non- optimal phase control setting as taught by Schuman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the test apparatus for testing a device of Gin-Men Yip, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include cycling through a plurality of phase control settings, wherein said cycle operation comprises setting each of said phase control settings sequentially and wherein at least one of said phase control settings in said cycle is a non- optimal phase control setting as taught by Schuman with the predictable result of improving long-term accuracy of the radar as needed in Gin-Men Yip (page 6 line 12).

Regarding claim 17, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 16, Gin-Men Yip further teaches said signal and processing block and said phase and amplitude control block are implemented in software (Gin-Men Yip claim 28: “the method including programming the control circuit such that calibration of the radar occurs automatically”).

Regarding claim 19, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 16, Gin-Men Yip further teaches said signal and processing block and said phase and amplitude control block are configured to repeat said activating and cycling for at least two additional antenna elements of said at least one of a transmit phased array antenna and a receive phased array antenna  (Gin-Men Yip page 7 lines 28-32: “The at least one transmitter may produce a radio frequency signal which is reflected by the calibration target and the reflected signal is received by the at least one receiver. The control circuit associated with the at least one receiver antenna may examine the detected signal and determine the correct setting for each phase shifter so that the relative phase shift between all the phase shifters is set at the required value”; page 5 lines 12-15: “The control circuit may include a processor to determine the actual phase shift within the detected signal and then adjust the adjustable phase shifter associated with each antenna element until the correct phase shift is obtained. Using this approach, every phase shifter within the antenna array can be calibrated to the correct setting”).

Regarding claim 20, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 19, Gin-Men Yip further teaches said signal and processing block and said phase and amplitude control block are configured to repeat said positioning, activating and cycling for at least one additional predetermined angle and distance from said device to be tested (Gin-Men Yip page line 5: “According to other embodiments the location of the calibration target may be altered”; page 13 lines 1-2: “According to one embodiment a plurality of frequency selective reflectors 18a, 18b are provided”).

Claims 5-6 are rejected under 35 U.S.C. 103 as obvious over Gin-Men Yip in view of Schuman.
Regarding claim 5, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 1, Gin-Men Yip further teaches at least one of a transmit phased array antenna and a receive phased array antenna comprises said transmit phased array antenna and said activating comprises transmitting (Gin-Men Yip claim 1: “at least one transmitter for transmitting radio waves”)
Neither Gin-Men Yip nor Schuman explicitly teach transmitting in a millimeter wave range.
Since transmitting in a millimeter wave range is a key factor in the success of claimed invention. As discussed by Gin-Men Yip, “The frequency range may include any acceptable frequency band permitted in the country, region or territory of operation” (page 4 lines 21-22). This practice is well known in the radar art and would follow in “calibration apparatus … suitable for automotive radar”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform transmitting in a millimeter wave range and to incorporate it into the system of Gin-Men Yip and Schuman since there are a finite number of identified, predictable potential solutions (i.e., transmitting in cm wave range; transmitting in dm wave range; and transmitting in mm wave range…) to the recognized need of “calibration apparatus … suitable for automotive radar” and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 6, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 1, Gin-Men Yip further teaches at least one of a transmit phased array antenna and a receive phased array antenna comprises said received phased array antenna and said activating comprises receiving (Gin-Men Yip claim 1: “at least one receiver for receiving reflected radio waves”).
Neither Gin-Men Yip nor Schuman explicitly teach receiving in a millimeter wave range.
Since receiving in a millimeter wave range is a key factor in the success of claimed invention. As discussed by Gin-Men Yip, “The frequency range may include any acceptable frequency band permitted in the country, region or territory of operation” (page 4 lines 21-22). This practice is well known in the radar art and would follow in “calibration apparatus … suitable for automotive radar”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform transmitting in a millimeter wave range and to incorporate it into the system of Gin-Men Yip and Schuman since there are a finite number of identified, predictable potential solutions (i.e., receiving in cm wave range; receiving in dm wave range; and receiving in mm wave range…) to the recognized need of “calibration apparatus … suitable for automotive radar” and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gin-Men Yip in view of Schuman and further in view of Takahashi et al. (T. Takahashi, Y. Konishi and I. Chiba, "A Novel Amplitude-Only Measurement Method to Determine Element Fields in Phased Arrays," in IEEE Transactions on Antennas and Propagation, vol. 60, no. 7, pp. 3222-3230, July 2012, doi: 10.1109/TAP.2012.2196961), hereinafter “Takahashi”.
Regarding claim 8, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 1. 
Neither Gin-Men Yip nor Schuman teach said cycling through said plurality of phase control settings to determine said optimum phase control setting for said predetermined angle comprises determining a maximum reflection amplitude at a distance corresponding to said predetermined distance.
Takahashi teaches cycling through said plurality of phase control settings to determine said optimum phase control setting for said predetermined angle comprises determining a maximum reflection amplitude at a distance corresponding to said predetermined distance (Takahashi page 3222: “a few proposed conventional methods have successfully obtained a complex element field at every phase shift [6], [8], [9]. In two of these methods [6], [8], [11], complex array responses, which are complex signals transmitted or received by an entire array, are measured while toggling one or more element phases… In the conventional REV method, the array-power response, i.e., the amplitude of signals transmitted or received by the entire array, is measured while the phase of one element is shifted from 0 to 360. In principle, this array-power response becomes sinusoidal, and the corresponding element field is determined by its average and first-order Fourier sine and cosine coefficients”. Examiner’s note: One of ordinary skills would appreciate that cycling the phase of the element thus produces the amplitude change according to sinusoidal function of phase adjustment for the fixed direction. Such change will produce maximum value of amplitude at certain value of the phase shift that will result in optimal calibration).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify method of array calibration of Gin-Men Yip and Schuman to include determining a maximum reflection amplitude of Takahashi in order to enable “every phase shifter within the antenna array can be calibrated to the correct setting” (Gin-Men Yip page 5 lines 14-15). As in the method of array calibration taught by Gin-Men Yip and Schuman, it is within the capabilities of one of ordinary skill in the art to cycle through said plurality of phase control settings to determine said optimum phase control setting for said predetermined angle comprises determining a maximum reflection amplitude at a distance corresponding to said predetermined distance as taught by Takahashi with the predictable result of calibrating every phase shifter within the antenna array to correct setting as needed in Gin-Men Yip.

Regarding claim 9, Gin-Men Yip and Schuman teaches claimed invention as shown above for the claim 1. 
Neither Gin-Men Yip nor Schuman teach said cycling through said plurality of phase control settings to determine said optimum phase control setting for said predetermined angle comprises determining a minimum reflection amplitude at a distance corresponding to said predetermined distance and shifting by one hundred eighty degrees.
Takahashi teaches said cycling through said plurality of phase control settings to determine said optimum phase control setting for said predetermined angle comprises determining a minimum reflection amplitude at a distance corresponding to said predetermined distance and shifting by one hundred eighty degrees. (Takahashi page 3222: “a few proposed conventional methods have successfully obtained a complex element field at every phase shift [6], [8], [9]. In two of these methods [6], [8], [11], complex array responses, which are complex signals transmitted or received by an entire array, are measured while toggling one or more element phases… In the conventional REV method, the array-power response, i.e., the amplitude of signals transmitted or received by the entire array, is measured while the phase of one element is shifted from 0 to 360. In principle, this array-power response becomes sinusoidal, and the corresponding element field is determined by its average and first-order Fourier sine and cosine coefficients”. Examiner’s note: One of ordinary skills would appreciate that cycling the phase of the element thus produces the amplitude change according to sinusoidal function of phase adjustment for the fixed direction. Such change will produce minimum value of amplitude at certain value of the phase shift that will result in optimal calibration at the shift corresponding to 180 degrees from the minimum position).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify method of array calibration of Gin-Men Yip and Schuman to include determining a maximum reflection amplitude of Takahashi in order to enable “every phase shifter within the antenna array can be calibrated to the correct setting” (Gin-Men Yip page 5 lines 14-15). As in the method of array calibration taught by Gin-Men Yip and Schuman, it is within the capabilities of one of ordinary skill in the art to cycle through said plurality of phase control settings to determine said optimum phase control setting for said predetermined angle comprises determining a minimum reflection amplitude at a distance corresponding to said predetermined distance and shifting by one hundred eighty degrees as taught by Takahashi with the predictable result of calibrating every phase shifter within the antenna array to correct setting as needed in Gin-Men Yip.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gin-Men Yip in view of Schuman and further in view of Agon.
Regarding claim 13, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 11. 
Neither Gin-Men Yip nor Schuman teach said signal and processing block and said phase and amplitude control block are implemented in at least one field programmable gate array. 
Agon teaches said signal and processing block and said phase and amplitude control block are implemented in at least one field programmable gate array (Agon column 3 lines 42-52: “Programmable Hardware Element-includes various hardware devices comprising multiple programmable function blocks connected via a programmable interconnect. Examples include FPGAs (Field Programmable Gate Arrays), PLDs (Programmable Logic Devices), FPOAs (Field Programmable Object Arrays), and CPLDs (Complex PLDs). The programmable function blocks may range from fine grained (combinatorial logic or look up tables) to coarse grained (arithmetic logic units or processor cores). A programmable hardware element may also be referred to as "reconfigurable logic"”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the a control circuit connected to the antenna array of the system of Gin-Men Yip and Schuman for the field programmable gate array of the system of Agon.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 18, Gin-Men Yip and Schuman teach claimed invention as shown above for the claim 16. 
Neither Gin-Men Yip nor Schuman teach said signal and processing block and said phase and amplitude control block are implemented in at least one field programmable gate array. 
Agon teaches said signal and processing block and said phase and amplitude control block are implemented in at least one field programmable gate array (Agon column 3 lines 42-52: “Programmable Hardware Element-includes various hardware devices comprising multiple programmable function blocks connected via a programmable interconnect. Examples include FPGAs (Field Programmable Gate Arrays), PLDs (Programmable Logic Devices), FPOAs (Field Programmable Object Arrays), and CPLDs (Complex PLDs). The programmable function blocks may range from fine grained (combinatorial logic or look up tables) to coarse grained (arithmetic logic units or processor cores). A programmable hardware element may also be referred to as "reconfigurable logic"”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the a control circuit connected to the antenna array of the system of Gin-Men Yip and Schuman for the field programmable gate array of the system of Agon.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (U.S. Patent Application Publication 2018/0294564A1) teaches a self-calibration method and apparatus for an array antenna system;
Mrstik (U.S. Patent Application Publication 2005/0001760A1) teaches techniques for simultaneous measurement of multiple array elements of an array antenna;
Dougherty et al. (U.S. Patent Application Publication 2012/0235858A1) teaches a method, system and computer program product for calibrating and operating a radar apparatus;
K. R. Dandekar, Hao Ling and Guanghan Xu, "Smart antenna array calibration procedure including amplitude and phase mismatch and mutual coupling effects," 2000 IEEE International Conference on Personal Wireless Communications. Conference Proceedings (Cat.No.00TH8488), 2000, pp. 293-297, doi: 10.1109/ICPWC.2000.905822;
Ahmed (U.S. Patent 9568593B2) teaches a method, system and calibration target for the automatic calibration of an imaging antenna array;
Genghammer et al. (U.S. Patent Application Publication 2018/0136313A1) teaches a calibration device and calibration method for calibrating antenna arrays;
McDevitt et al. (U.S. Patent Application Publication 2016/0043465A1) teaches a portable apparatus and associated method for phased array field calibration;
Mrstik (European Patent Application Publication EP2362485A1) teaches a method and apparatus for determining parameters of an array;
Fray (British Patent Application Publication GB2318010A) teaches a reflecting transponder for calibrating phased-array radar;
Poluyan (Russian Patent Document Publication RU2674432C1) teaches a radar station with the active phased antenna array calibration method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648